      Case 4:19-cv-00347-MW-MAF Document 67 Filed 07/26/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


HARLEY D. ROOT, JR., and
MELISA D. JOBE,

      Plaintiffs,

v.                                           Case No.: 4:19cv347-MW/MAF

WALT MCNEIL, Leon
County Sheriff, et al.,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 64. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 64, is accepted and adopted as

this Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s claims are

DISMISSED without prejudice for failure to comply with discovery requests and

the Court’s discovery orders pursuant to Fed. R. Civ. P. 37(b)(2)(v) and for failure
      Case 4:19-cv-00347-MW-MAF Document 67 Filed 07/26/21 Page 2 of 2




to respond to the Court’s show cause order, pursuant to Fed. R. Civ. P. 41(b) and

N.D. Fla. Loc. R. 41.1.” The Clerk shall close the file.

      SO ORDERED on July 26, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                          2
